Citation Nr: 0416721	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right shoulder dislocation, with 
osteoarthritic changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a recurrent dislocation of the left shoulder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's 
claims for increase for service-connected dislocations of the 
shoulders and residuals thereof.  During the appeal period 
which followed, the RO in various actions assigned temporary 
total ratings for convalescence from right shoulder surgery 
from October to December 1997, from March to June 1998, from 
March 1999 to August 1999, from February 2000 to March 2000, 
and from May 2002 to July 2002.  

In his substantive appeal of January 1999, the veteran 
requested a Board hearing.  Such a proceeding was thereafter 
scheduled to occur in April 2004, but prior to the its 
conduct, the veteran withdrew his request for a hearing.  
Along with his faxed notice as to the withdrawal of his 
hearing request, the veteran also submitted a record of 
private hospitalization in February 2004 for left shoulder 
surgery.  Through his representative's written statement of 
April 2004, the veteran has waived his right for initial 
consideration of the aforementioned hospital report by the 
RO.  

For the reasons outlined below, a portion of the appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDING OF FACT

There is pain, weakness, fatigability, and lack of endurance 
in association with the veteran's service-connected right and 
left shoulder dislocations, warranting an additional 10 
percent rating with respect to each on the basis of pain and 
functional loss.


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for postoperative 
residuals of a right shoulder dislocation, with 
osteoarthritic changes, on the basis of pain and functional 
loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2003).  

2. A 30 percent rating is warranted for postoperative 
residuals of a recurrent dislocation of the left shoulder on 
the basis of pain and functional loss.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As this matter has been pending for some time and there is a 
valid and reasonable basis to assign an increased rating for 
each of the shoulder disabilities in question on the basis of 
pain and functional loss, the Board limits its discussion of 
the merits of the veteran's claims solely to that basis.  All 
other matters are not herein addressed on the merits, 
including but not limited to the entitlement of the veteran 
to increased ratings for the disorders in question under 
38 C.F.R. §§ 4.71a , 4.73 (2003), as pertaining to 
disabilities of the musculoskeletal system and the muscles in 
particular; any applicable, alternate diagnostic criteria 
found in 38 C.F.R. Part 4; and those factors relating to 
extraschedular entitlement.  Rather, upon the completion by 
the RO of certain procedural and evidentiary development 
actions, as directed by the Board in the Remand below, the RO 
will readjudicate the matters herein at issue, and depending 
on the outcome of that readjudication, the Board may again 
review any claim in which the benefit sought is denied.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It must also be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitations 
which are due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id.  Weakness is also as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Id.  Instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  Id.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Id.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Id.  Flexion elicits such 
manifestations.  Id.  

The record reflects that, during the applicable time frame, 
the veteran has undergone a total of four surgeries of the 
left shoulder and three surgeries with respect to the right 
shoulder.  Notwithstanding the RO's assignment of temporary 
total ratings based on the need for convalescence from those 
procedures, the veteran has continuously described the 
presence of significant pain in the area of each shoulder.  
Such complaints are found by the undersigned to be credible.  
Moreover, a VA examination in October 1998, as well as VA 
examinations in December 1999 and January 2003, objectively 
confirm the existence of severe pain on motion of each of the 
veteran's shoulders.  Those evaluations, in addition, 
identify joint tenderness, weakness, fatigability, and a lack 
of endurance in association with the shoulder disabilities 
herein at issue.  Based on the foregoing, an additional 10 
percent rating, but none greater, is found to be warranted 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in 
DeLuca, thereby rendering a combined schedular evaluation of 
30 percent for each of the shoulder disorders in question.  


ORDER

A 30 percent rating is granted for postoperative residuals of 
a right shoulder dislocation, with osteoarthritic changes, 
subject to those provisions governing the payment of monetary 
benefits.  

A 30 percent rating is warranted for postoperative residuals 
of a recurrent dislocation of the left shoulder, subject to 
those provisions governing the payment of monetary benefits.  




REMAND

Further actions by the RO are found to be necessary prior to 
any further review of the merits of the veteran's claims for 
increase for bilateral shoulder disablement.   In this 
regard, the record fails to indicate that any notice of the 
VCAA was provided to the veteran by the RO other than through 
citation to 38 C.F.R. § 3.159 in a supplemental statement of 
the case of March 2003.  Such does not comport with the 
applicable statutes, regulations, or holdings of various 
Federal courts, and remand is required for corrective action.  

In addition, it is evident that no VA medical examination 
with respect to the veteran's left shoulder has not been 
accomplished since 1999.  As well, on the basis of recently 
received evidence, it is shown that further left shoulder 
surgery was undertaken in February 2004.  Inasmuch as current 
medical data involving the veteran's left shoulder are needed 
to evaluate its severity at present, remand to obtain a VA 
medical examination is necessary.  While the record shows 
that the right shoulder was evaluated by VA in January 2003, 
further medical input as to the extent of deformity, as well 
as the existence of ankylosis and/or muscle impairment, is 
needed.  

Lastly, additional actions are required by the RO for 
issuance of a statement of the case with respect to a 
reduction of a total schedular evaluation for an adjustment 
disorder from 100 to 70 percent that was proposed by RO 
action in May 2001 and effectuated in August 2001.  The 
foregoing were followed by entry of a notice of disagreement 
as to such reduction, but no statement of the case was 
thereafter furnished to the veteran, in contravention of the 
holding in Manlincon v. West, 12 Vet.App. 238 (1999).  
Further action is also required by the RO in determining 
whether the veteran by his filing of a VA Form 9 in January 
1999 perfected an appeal of a claim to reopen for service 
connection for a stomach disorder that was denied by the RO 
in February 1998, followed by its receipt of a notice of 
disagreement in May 1998 and issuance of a statement of the 
case in June 1998.  Given that at least a portion of the 
allegations set forth in that Form 9 pertain to a prior Board 
decision in 1984, notice is hereby provided to the veteran 
that, in the event he wishes to pursue a claim of clear and 
unmistakable error (CUE) in a prior Board decision, such a 
claim is initiated by the submission of a CUE motion directly 
to the Board in which the allegations of error of fact or law 
are fully set forth.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
specific evidence is needed to 
substantiate his claims of entitlement to 
schedular and/or extraschedular ratings 
in excess of 30 percent for postoperative 
residuals of a right shoulder 
dislocation, with osteoarthritic changes, 
and for postoperative residuals of a 
recurrent dislocation of the left 
shoulder.  The veteran must be 
specifically notified of what specific 
portion of that evidence VA will secure, 
and what specific portion he himself must 
submit.  The RO must also advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  The RO should notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address the question of whether the 
veteran has been prejudiced by VA's 
issuance of the VCAA notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2. The veteran must be contacted by the 
RO in writing for the specific purpose of 
requesting that he set forth a listing of 
the names and addresses of those medical 
professionals or institutions from whom 
or where he has been examined or treated 
for the service-connected left and right 
shoulders herein at issue January 2002.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  All such records 
obtained must be added to the claims 
folder.

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes that such records do not 
exist or that further attempts to obtain 
same would be futile.  Notice to the 
veteran of any inability to secure 
records must be provided and he must be 
afforded an opportunity to respond.  

3.  Thereafter, the veteran must be 
afforded VA orthopedic and 
neurological examinations for 
evaluation of the nature and 
severity of his service-connected 
left and right shoulder disorders.  
The claims folder in its entirety 
must be made available to the 
examiners for review and the 
examiners must reference in their 
respective reports whether in fact 
the claims folder was reviewed.  
Such examinations are to include a 
detailed review of the veteran's 
history and current complaints, as 
well as a comprehensive clinical 
evaluations and all diagnostic 
testing necessary to determine the 
full extent of all disability 
present.  In addition, each examiner 
is asked to comment on the degree to 
which the veteran's ability to work 
is impaired by each shoulder 
disorder.  All applicable diagnoses 
must be fully set forth.  

4.  Pursuant to Manlincon, the RO must 
issue a statement of the case to the 
veteran and his representative with 
respect to its August 2001 reduction in 
the veteran's total schedular evaluation 
for an adjustment disorder with depressed 
mood.  Should the veteran wish to perfect 
an appeal as to that matter, he is 
advised that the filing a substantive 
appeal within a period of 60 days of the 
mailing of the statement of the case is 
required.  

5.  The RO must ascertain whether the 
veteran perfected an appeal of the action 
taken by the RO in February 1998 for 
denial of his claim to reopen for service 
connection for a stomach disorder.  If an 
appeal of that denial was timely 
perfected, then any and all appropriate 
action should be undertaken by the RO, 
prior to the certification of such appeal 
to the Board for its review.  

6.  Lastly, the RO must readjudicate what 
schedular or extraschedular ratings are 
warranted for the veteran's service-
connected shoulder disorders herein at 
issue, on the basis of all pertinent 
evidence of record and all governing 
legal authority.  If there have been 
frequent periods of hospital care or if 
either service-connected shoulder 
disability in question has resulted in a 
marked interference with employment, 
thereby warranting an extraschedular 
evaluation, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 (2003) is required.  

If any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including the VCAA.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



